Authority of the Customs Service to Offer Rewards
    for Information Concerning the Whereabouts of
                Indicted Drug Traffickers
The Customs Service is not authorized to offer financial rewards for original information on
  the whereabouts in the United States of high-level, international drug traffickers who are
  under indictment.
                                                                                     June 15, 1989
                 M em orandum O pin io n         for th e    A tto r n ey G en er a l

   This responds to your request of June 12, 1989, for our analysis of
whether there exists authority for the Customs Service to create a pro­
gram in which financial rewards of up to five million dollars will be
offered for original information on the whereabouts in the United States
of high-level, international drug traffickers who are under indictment.
Our review indicates that, although several statutes expressly authorize
the payment of a reward to informants,1 they do not authorize the
Customs Service to offer the kind of reward proposed here. We also
believe that the Customs Service may not use its general appropriations
to make such payments.
                             I. Background
  The Customs Service proposes to initiate a program, code named
Operation PALADIN. The purpose of the program would be to make
available sums of money to individuals who provide the Customs Service
original information on the whereabouts in the United States of certain
high level, international narcotic traffickers and money launderers who
have been indicted and are wanted for violation of laws enforced by the
Customs Service. The amount of the award would be determined by the
importance of the violator, with awards of up to five million dollars to be
  1 Several other statutes authorize various department heads to pay rewards in connection with offens­
es under laws peculiarly identified with their departments E g , 18 U S.C § 3056(c)(1)(D) (matters with­
in the jurisdiction of the Secretary of the Treasury relating to the Secret Service), 14 U.S.C § 644 (mat­
ters within the jurisdiction of the Coast Guard), 50 U S.C. §§ 47a-47f (offenses involving nuclear materials
and atomic weapons) A reward of up to $100,000 may be paid for information concerning presidential
assassination, kidnapping or assault 18 U S C § 1751(g)(Supp.).
                                                  147
available for information leading to the arrest of very high level fugitives
in the United States.
   Operation PALADIN would be aimed also at heightening public aware­
ness of the identities of international drug kingpins. This would be
accomplished by maximizing media exposure, including newspapers,
television, magazines and posters.
                  II. Statutes Expressly Authorizing Rewards
   Several statutes authorize the payment of rewards for information
leading to the arrest or capture of various law violators. None of these
statutes, however, authorizes the Customs Service to offer such pay­
ments. The only statutory authority relating to reward offers that
expressly includes the Customs Service is 19 U.S.C. § 1619. That provi­
sion, however, only authorizes payments to persons who seize items sub­
ject to seizure and forfeiture or who furnish information “concerning ...
any fraud upon the customs revenue, or ... [a] violation of the customs
laws or the navigation laws ... [which] leads to a recovery of ... any
duties withheld, or ... [of] any fine, penalty, or forfeiture incurred.”2 19
U.S.C. § 1619. It is plain that this provision cannot be relied upon as
authority for Operation PALADIN.
   Similarly, it is clear that the other statutes that authorize various gov­
ernment officials to offer rewards cannot be the basis for Operation PAL­
ADIN. For example, 18 U.S.C. § 3059, which authorizes the payment of
rewards for information leading to the capture of anyone charged with
violating a federal criminal law, is administered by the Attorney General,
not the Customs Service.3 The same is true of 28 U.S.C. § 524(c), which
establishes the Department of Justice Assets Forfeiture Fund, which is
available to the Attorney General for payments for information relating to

  2 The reward “may not exceed $250,000 for any case * 19 U S.C. § 1619(c)
  3 18 U S.C § 3059 provides:
      (a)(1) There is authorized to be appropriated, out of any money in the Treasury not other­
      wise appropriated, the sum of $25,000 as a reward or rewards for the capture of anyone who
      is charged with violation of criminal laws of the United States . . and an equal amount as a
      reward or rewards for information leading to the arrest of any such person, to be apportioned
      and expended in the discretion of, and upon such conditions as may be imposed by, the
      Attorney General of the United States. Not more than $25,000 shall be expended for infor­
      mation or capture of any one person.
      (b) The Attorney General each year may spend not more than $10,000 for services or informa­
      tion looking toward the apprehension of narcotic law violators who are fugitives from justice
  4 The Department of Justice Asset Forfeiture Fund is available to the Attorney General for the purpose
of the “payment of awards Tor information or assistance directly relating to violations of the criminal
drug laws of the United States,” 28 U S C. § 524(c)(1)(B), and the “payment of awards for information or
assistance leading to a civil or criminal forfeiture under the Comprehensive Drug Abuse Prevention and
Control Act of 1970 (21 U S.C. 800 el seq.') or a criminal forfeiture under the Racketeer Influenced and
Corrupt Organizations statute (18 U.S.C. 1961 el seq ), at the discretion of the Attorney General.” 28
U.S.C. § 524(c)(1)(C).
                                                  148
violations of the drug laws.4 A third statute that authorizes the offer of
rewards for information is chapter 204 of title 18, United States Code. The
rewards provided for in this chapter, which concern only terrorist acts,5
are also administered by the Attorney General.6 A fourth statute autho­
rizing the offer of a reward for information is 22 U.S.C. § 2708. This sec­
tion, which is the only provision that is expressly international in scope,
allows the Secretary of State, with the concurrence of the Attorney
General, to pay a reward to any individual who furnishes certain helpful
information.7 Finally, 21 U.S.C. § 886(a) requires that the reward offers it
authorizes regarding drug violations be administered by or receive the
approval of the Attorney General.8
   In short, we believe it is undisputable that none of the statutes express­
ly authorizing the payment of reward offers authorizes the Customs
Service to create a program such as Operation PALADIN.
   5 As used in chapter 204, the term “act of terrorism” is defined to mean any activity that*
        (A) involves a violent act or an act dangerous to human life that is a violation of the criminal
            laws of the United States or of any State, or that would be a criminal violation if com­
            mitted within the jurisdiction of the United States or of any State; and
        (B) appears to be intended—
            (i) to intimidate or coerce a civilian population,
            (ii) to influence the policy of a government by intimidation or coercion; or
            (in) to affect the conduct of a government by assassination or kidnaping.
 18 U.S C. §3077(1).
   G Pursuant to 18 U.S C § 3071, the Attorney General may reward any individual who furnishes
information—
            (1) leading to the arrest or conviction, in any country, of any individual or individuals for
                 the commission of any act of terrorism against a United States person or United
                 States property, or
            (2) leading to the arrest or conviction, in any country, of any individual or individuals for
                 conspiring or attempting to commit any act of terrorism against a United States per­
                 son or United States property.
   It should also be noted that rewards under this section may not exceed $500,000 and if greater than
$100,000, must be made with the personal approval of the President or Attorney General. 18 U.S.C §
3072
   7 22 U.S.C. § 2708(b)(1) provides that the Secretary of State, with the concurrence of the Attorney
General, may offer money for any information leading to—
        (A) the arrest or conviction in any country of any individual for committing, primarily out­
            side the territorial jurisdiction of the United States, any narcotics-related offense if that
            offense involves or is a significant part of conduct that involves—
            (i) a violation of United States drug laws which occurs primarily outside the territorial
                jurisdiction of the United States and which is such that the individual would be a
                major violator of such laws; or
            (ii) the killing or kidnapping outside the territorial jurisdiction of the United States of
                 (certain officers]; or
            (in) an attempt or conspiracy to do any of the acts described in clause (i) or (ii)t
Rewards made pursuant to section 2708 are not to exceed $500,000, with those over $100,000 requiring
the personal approval of the Secretary of State or the President. 22 U.S.C. § 2708(c). Any award made
must be reported to Congress within 30 days. 22 U.S.C. § 2708(h)
  8 21 U.S C § 886(a) authorizes the Attorney General to pay any person “from funds appropnated for
the Drug Enforcement Administration, for information concerning a violation of this subchapter, such
sum or sums of money as he may deem appropriate ” The subchapter referenced in this section is sub­
chapter I, “Control and Enforcement,” chapter 13 (“Drug Abuse Prevention and Control”) of title 21,
United States Code.
                                                  149
      III. Inherent Authority to Use General Appropriations
   We also conclude that the Customs Service is not authorized to fund
from its general appropriations a program that would publicly and rou­
tinely offer large awards for the provision of original information on the
location in the United States of indicted drug traffickers. Customs may
use its general appropriation only for activities that it is authorized by
statute to undertake. Customs, however, does not have as part of its
statutory mission the general responsibility to investigate the location of
indicted drug dealers; it is authorized under Reorganization Plan No. 2 of
1973, 87 Stat. 1091 (1973), only to undertake activities related to the
search and seizure of drugs at the borders of the United States.
Accordingly, we do not believe there is a nexus between Customs’ limit­
ed enforcement authority and PALADIN’s general reward program suffi­
cient to justify the use of Customs’ appropriations for such a program.
   This Office has long been of the view that Reorganization Plan No. 2
severely restricts the jurisdiction of the Customs Service in drug enforce­
ment matters. See Authority of the Customs Service to Seize or Forfeit
Property Pursuant to 21 U.S.C. § 881, 12 Op. O.L.C. 267 (1988) (Customs
Service does not have independent forfeiture authority in light of the
Reorganization Plan’s transfer of drug enforcement authority to the
Department of Justice); see also Memorandum for the Deputy Attorney
General, from Douglas W. Kmiec, Deputy Assistant Attorney General,
Office of Legal Counsel (June 3, 1986) (19 U.S.C. §§ 1589 and 1589(a) do
not provide the Customs Service with general narcotics law enforcement
authority); Memorandum for the Attorney General, from Theodore B.
Olson, Assistant Attorney General, Office of Legal Counsel, Re: United
States Customs Service Jurisdiction (Dec. 23, 1983) (the Customs
Service does not have independent enforcement authority over title 21
drug offenses).
   Our conclusions with respect to the Customs Service’s enforcement
authority have been grounded in the clear language of the Reorganization
Plan, which transferred “all intelligence, investigative, and law enforce­
ment functions” pertaining to “the suppression of illicit traffic in nar­
cotics, dangerous drugs, or marihuana” from the Department of Treasury
to the Department of Justice. Reorg. Plan No. 2 of 1973, supra. The Plan
also contained a clause (the “retention clause”), which provided in part
that “[t]he Secretary of Treasury shall retain, and continue to perform,
drug intelligence, investigative and enforcement functions, to the extent
that they relate to searches and seizures of illicit narcotics, dangerous
drugs, or marihuana or to the apprehension or detention of persons in
connection therewith, at regular inspection locations at ports of entry
or anywhere along the land or water borders of the United States." Id.
(emphasis added). The proviso immediately following the retention
clause states, moreover, that any drugs or drug-related evidence seized by
                                    150
the Customs Service at those points “shall be turned over forthwith to the
jurisdiction of the Attorney General.” Read in tandem, the retention
clause and the proviso indicate that the Customs Service’s narcotics law
enforcement authority is limited to enforcing customs laws at the bor­
ders. See 12 Op. O.L.C. at 274 n.24.
   It is a cardinal principle of appropriation law that an agency may use its
general appropriation to fund activities only if those activities are under­
taken pursuant to its statutory mission. As we discussed above, the
Customs Service’s mission encompasses only the investigation, search for
and seizure of drugs at the borders of the United States, and arrests and
detentions related to such law enforcement efforts. Consequently, any
general program of public rewards funded from the Customs Service’s
appropriations must be limited to activities relating to this mission.
   Operation PALADIN relates to the general enforcement of the nar­
cotics laws, not to the Customs Services’ more circumscribed mission.
PALADIN contemplates that any drug trafficker who has been indicted
may be the subject of a reward for information. There is no requirement
that the reward directly facilitate the seizure of drugs located at the bor­
der or the arrest of a drug offender in possession of drugs at the border.
Consequently, we believe that there is no nexus between Operation
PALADIN’s broad and general program of rewards and the limited law
enforcement mission of Customs.
   We have considered and rejected the argument that Operation PAL­
ADIN is incidental to the Customs Service’s authority under 19 U.S.C. §
1589(a) to
         make an arrest without a warrant for any offense against
         the United States committed in the officer’s presence or for
         a felony, cognizable under the laws of the United States
         committed outside the officer’s presence if the officer has
         reasonable grounds to believe that the person to be arrest­
         ed has committed or is committing a felony.
This Office has previously determined that the purpose of this provision
was merely to clarify that the Customs Service has arrest authority to the
full extent of its jurisdiction. OLC Memorandum of June 3, 1986, supra ,
at ll.9 It is plain that this provision did not redefine the jurisdictions of
the Customs Service and the DEA that had been carefully defined in the
Reorganization Plan of 1973.
   In conclusion, we believe that the Customs Service does not possess
the legal authority to establish Operation PALADIN. No statute expressly
 9 At least one court had held that warrants pursued and drug arrests made by Customs officers acting
under the direction of DEA were not authorized. United States v Harrington, 520 F. Supp. 93, 95 (E.D.
Cal 1981), rev’d on other grounds, United States v. Harrington, 681 F.2d 612 (9th Cir 1982)
                                               151
authorizes Customs to offer rewards for information leading to the arrest
of fugitives. Nor is the offering of such rewards either necessary or inci­
dental to its duties as defined by the Reorganization Plan of 1973.
                                              WILLIAM P. BARR
                                          Assistant Attorney General
                                            Office of Legal Counsel




                                    152